OPINION — AG — ** SCHOOL DISTRICT — ANNEXATION ** (1) A PART OF A SCHOOL DISTRICT CANNOT LEGALLY BE ANNEXED TO ANOTHER SCHOOL DISTRICT IF THE RESULT IS TO LEAVE THE TERRITORY REMAINING IN THE DISTRICT (FROM WHICH TERRITORY IS TAKEN) WITHOUT A SCHOOLHOUSE. (2) A PART OF A SCHOOL DISTRICT CANNOT LEGALLY BE ANNEXED TO AN ADJOINING SCHOOL DISTRICT IF THE RESULT THEREOF WOULD BE TO MAKE THE REMAINING PARTS OF THE FORMER DISTRICT NON ADJACENT. (3) THE COUNTY SCHOOL SUPERINTENDENT OF SCHOOLS IS NEITHER " BOUND ", NOR AUTHORIZED, " UNDER THE LAW " TO CALL AN ELECTION WHERE THE PETITION FOR ANNEXATION INCLUDES THE TERRITORY COMPRISING THE SCHOOL SITE. (SCHOOL BUILDING, ELECTORS, BOUNDARIES) CITE: 70 O.S. 7-101 [70-7-101], 70 O.S. 7-1 [70-7-1], 70 O.S. 890.1 [70-890.1] (J. H. JOHNSON)